Citation Nr: 0111331	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  94-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from December 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The Board issued a decision on this matter in March 1996.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).  
In a June 2000 Order, the Court vacated that Board decision.  
The matter is again before the Board for adjudication.   


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disorder in a March 1968 rating decision.  The RO notified 
the veteran of that decision but he did not initiate an 
appeal.  

2.  The evidence received since the March 1968 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1968 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).  

2.  New and material evidence has been received since the 
March 1968 rating decision to reopen the veteran's claim for 
service connection for a right knee disorder.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally applied for service connection for a 
right knee disorder in November 1967.  The RO denied his 
claim in a March 1968 rating decision.  The RO notified the 
veteran of that decision but he did not initiate an appeal.  
Therefore, the RO's decision of March 1968 is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2000).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

At the time of the March 1968 rating decision, evidence 
consisted of the veteran's service medical records, records 
from St. Joseph's Hospital of Tucson dated in October 1967, a 
December 1967 statement from S. S. Tanz, M.D., and the report 
of the February 1968 VA examination.  The RO determined that 
a right knee disorder existed prior to service and was not 
aggravated in service.  

Evidence received since the March 1968 rating decision 
consists of a September 1968 statement from the veteran, 
medical records from D. W. Kelly, M.D., a response to a 
request for records from St. Joseph's Hospital, medical 
records from J. S. Gimbel, M.D., the transcript of the 
veteran's April 1994 personal hearing testimony, an October 
2000 statement from L. P. Shank, M.D., and a December 2000 
letter from the veteran.    

Reviewing the submissions received after the March 1968 
rating decision, the Board initially notes that the records 
from Dr. Kelly are not new and material as they are negative 
for relevant treatment or history.  In addition, the response 
from St. Joseph's Hospital states only that the veteran's 
records were destroyed.  This statement offers no new and 
material evidence.  Records from Dr. Gimbel reflect findings 
associated with the right knee in the 1980s but that are not 
significant to the veteran's claim.  

However, the Board finds that the veteran's September 1968 
statement and the testimony from the April 1994 personal 
hearing constitute new and material evidence.  Specifically, 
in these statements, the veteran denies ever injuring his 
right knee or receiving medical treatment for the right knee 
prior to service.  During the April 1994 hearing, the 
veteran's father also stated that the veteran had never 
injured his knee prior to service.  Such statements were not 
of record at the time of the March 1968 rating decision, bear 
directly and substantially on the matter at issue, and are so 
significant when considered in light of information contained 
in the service medical records significant that they must be 
considered in order to fairly decide the merits of the claim.  
Therefore, there is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108.  


ORDER

As new and material evidence has been received since the 
March 1968 rating decision, the claim for service connection 
for a right knee disorder is reopened.  
REMAND

As discussed above, the veteran's claim for service 
connection for a right knee disorder is reopened.  The Board 
must review the claim based on all the evidence of record.  
However, before proceeding, the Board finds that a remand is 
in order to ensure protection of the veteran's due process 
rights.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA's obligations with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(b)).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  

In this case, the veteran completed releases of medical 
information for providers including Tucson Medical Center.  
The RO mailed a request for medical records to Tucson Medical 
Center in July 1993.  Review of the claims folder reveals no 
response and no indication that the request was returned as 
undeliverable.  Under the new law, the RO must advise the 
veteran of its failure to obtain records from Tucson Medical 
Center as outlined above.  A remand is required for that 
purpose.  

Finally, the Board notes that the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Therefore, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).    

For example, the new law also specifies that, in the case of 
a disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.  

Review of the evidence in this case reveals a current right 
knee disability.  In addition, service medical records 
reflect in-service treatment of osteochondritis dissecans of 
the right knee, as well as a torn right medial meniscus.  
These records suggest that the veteran reported a history of 
pre-service right knee injury.  The Report of the June 1965 
Medical Board Survey states that the veteran was discharged 
for right knee osteochondritis dissecans that existed prior 
to service and that was not aggravated in service.  However, 
the Board emphasizes that the December 1963 enlistment 
examination is negative for any finding of right knee 
abnormality.  In addition, the Board notes several 
inconsistencies within the service medical records as to the 
veteran's purported medical history.  Moreover, in his 
September 1968 letter, the veteran specifically denied much 
of the history as reported in the service medical records.  
He continues to deny any orthopedic knee problems prior to 
service.  On remand, particularly if additional evidence is 
submitted or secured, the RO may find it necessary to obtain 
a medical opinion to resolve the issue of whether either 
right knee disorder shown in service existed prior to the 
veteran's enlistment.  

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran of 
its attempts to obtain medical records 
from Tucson Medical Center as provided by 
law and should undertake additional 
attempts to secure the records as deemed 
necessary.  

2.  The RO must generally review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  The RO should then adjudicate the 
veteran's claim for service connection for 
a right knee disorder.  If the disposition 
remains unfavorable to the veteran, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



